Exhibit 10.4

 

Revised as of June 2005

 

AXCELIS TECHNOLOGIES, INC.
RESTRICTED STOCK AGREEMENT

 

[Recipient Name]

 

{Date}

 

 

Axcelis Technologies, Inc.

108 Cherry Hill Drive

Beverly, MA  01915

Attention:  Corporate Secretary

 

RE:                              Award of Restricted Stock Under the Axcelis
Technologies, Inc. 2000 Stock Plan

 

Dear Sirs:

 

The Compensation Committee of the Board of Directors of Axcelis
Technologies, Inc. (the “Company”) has granted to the undersigned an award of
restricted common shares of the Company effective as of           (the
“Effective Date”) under the terms and conditions of the Company’s 2000 Stock
Plan (the “Plan”) and this Award Agreement.  I hereby acknowledge receipt of a
copy of the Plan, and acknowledge and agree as follows:

 

1.                                      Acceptance.  I hereby accept the
aforementioned award on the terms and conditions provided in the Plan and this
Agreement.

 

2.                                      Award of Restricted Stock.  I
acknowledge that a total grant of          shares of Common Stock of the Company
(the “Restricted Stock”) has been awarded to me, effective as of the Effective
Date, contingent on the continuation of my service with the Company for
specified periods of time.  Subject to the following sentence, the Restricted
Stock shall be subject to forfeiture (and, if forfeited, immediately shall be
re-transferred to the Company) if my services to the Company are terminated
under any circumstances whatsoever (including, without limitation, termination
by reason of dismissal, resignation, divestiture of operations, death,
disability or retirement).  The Compensation Committee of the Board of Directors
of the Company (the “Committee”) reserves the right to decide to what extent
leaves of absence for government service, illness, temporary disability, or
other reasons shall not be deemed to be an interruption of continuous service. 
Membership on the Board of Directors of the Company shall constitute service to
the Company.  This possibility of forfeiture shall lapse with respect to:

 

•                                  percent (   %) of the Restricted Stock (    
shares) at the close of business on         ;

 

--------------------------------------------------------------------------------


 

•                                  percent (   %) of the Restricted Stock (    
shares) at the close of business on         ;

 

•                                  percent (   %) of the Restricted Stock (    
shares) at the close of business on         ; and

 

•                                  percent (   %) of the Restricted Stock (    
shares) at the close of business on         .

 

In the event that any shares of Restricted Stock are forfeited for any reason, I
will surrender to the Company any certificates which I then hold evidencing such
shares.  I understand that I will not be entitled to any payment in respect of
shares so forfeited. The vesting of the Restricted Stock shall not accelerate
upon a Change in Control (as defined in the Plan), except as may be provided in
a Change in Control Agreement between the Company and myself.

 

3.                                      Transferability.  Until the possibility
of forfeiture lapses with respect to any share of Restricted Stock, such share
shall be non-transferable.  I agree not to make, or attempt to make, any sale,
assignment, transfer or pledge of any share of Restricted Stock prior to the
date on which the possibility of forfeiture with respect to such share lapses.

 

4.                                      Legends, etc.  I acknowledge that the
certificates for the Restricted Stock will bear a legend referring to this
Agreement and to the restrictions contained herein.  I further understand that
the Company may elect to retain such certificates in its possession as a means
of enforcing these restrictions.  In the event of a reorganization, merger,
consolidation, reclassification, recapitalization, combination or exchange of
shares, stock split, stock dividend, rights offering or other event affecting
the Company’s Common Stock, the number and class of the Restricted Stock shall
be equitably adjusted by the Committee so as to reflect such change.  Any new
certificates for Restricted Stock shall bear the legends referred to in this
Paragraph 4.  No adjustment provided for in this Paragraph 4 shall require the
Company to sell or transfer a fractional share.

 

5.                                      Tax Treatment; Bonus Payment;
Withholding.  I acknowledge that the Company has provided me with information
regarding the tax treatment of the Restricted Stock and that I have been advised
to consult my personal tax adviser with respect to the federal income tax
consequences in my own case and with respect to the effects of applicable state
tax laws and any applicable tax laws of foreign jurisdictions.   In particular,
the Company has explained my option to file a Section 83(b) election under the
Internal Revenue Code.

 

I hereby authorize the Company to withhold from any amounts otherwise payable to
me or any of my successors in interest such federal, state and local taxes as
may be required by law in connection with the award to me of Restricted Stock or
the lapse of the possibility of forfeiture thereof.  I agree that if such
amounts are insufficient, I will pay or make arrangements satisfactory to the
Company for payment of such taxes.  I understand that the Company may defer the
issuance to me of a certificate evidencing shares of Restricted Stock, or the
issuance of a new certificate evidencing the lapse of the restrictions thereon,
until such payment or provision has been made.

 

2

--------------------------------------------------------------------------------


 

6.                                      No Implied Obligation to Continue
Services.  I acknowledge that this award of Restricted Stock does not in any way
entitle me to continued employment with the Company or continued membership on
the Board of Directors of the Company for the period during which the
possibility of forfeiture continues or for any other period and does not limit
or restrict any right the Company otherwise may have to terminate my employment
or membership on the Board of Directors.

 

7.             Competition by the Recipient.  I expressly acknowledge and agree
that in the event that I voluntarily terminate my services to the Company or a
subsidiary and within one year after the vesting of any portion of the
Restricted Stock enter into an activity as employee, agent, officer, director,
principal or proprietor which, in the sole judgment of the Committee, is in
competition with the Company or a subsidiary, the amount of the total fair
market value of such vested Restricted Stock as of the vesting date shall inure
to the benefit of the Company, and I agree to promptly pay the same to the
Company, unless the Committee in its sole discretion shall determine that such
action by me is not inimical to the best interest of the Company or its
subsidiaries.

 

8.                                      Definitions, etc.  Unless otherwise
expressly provided herein, terms defined in the Plan shall have the same
meanings when used in this Agreement.  The use of the masculine gender shall be
deemed to include the feminine gender.  In the event of a conflict between this
Agreement and the Plan, this Agreement shall control.  This Agreement represents
the entire understanding between the parties on the subject hereof and shall be
governed in accordance with Delaware law.

 

 

Very truly yours,

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Mailing Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACCEPTED:

 

 

 

Axcelis Technologies, Inc.

 

 

By:

 

 

Date:                  , 2

Name:

 

Title:

 

 

3

--------------------------------------------------------------------------------

 